 Case: 2:16-cr-00043-JLG-KAJ Doc #: 50 Filed: 08/04/20 Page: 1 of 1 PAGEID #: 116




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

NICHOLAS T. BILLMAN,
                                             CASE NO. 2:20-CV-3213
       Petitioner,                           CRIM. NO. 2:16-CR-00043
                                             JUDGE JAMES L. GRAHAM
     v.                                      Magistrate Judge Kimberly A. Jolson
UNITED STATES OF AMERICA,

       Respondent.
                                            ORDER

       On July 13, 2020, the Magistrate Judge issued a Report and Recommendation pursuant to

Rule 4 of the Rules Governing Section 2255 Proceedings recommending that this action be

dismissed. (ECF No. 49.) Although the parties were advised of the right to file objections to the

Magistrate Judge’s Report and Recommendation, and of the consequences of failing to do so, no

objections have been filed.

       The Report and Recommendation (ECF No. 49) is ADOPTED and AFFIRMED. The

motion to vacate (ECF No. 47) is denied. This action is hereby DISMISSED.

       Petitioner has waived the right to appeal by failing to file objections. See Thomas v. Arn,

474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

       Therefore, the Court DECLINES to issue a certificate of appealability.

       IT IS SO ORDERED.

       Date: August 4, 2020                         ________s/James L. Graham__________
                                                    JAMES L. GRAHAM
                                                    UNITED STATES DISTRICT JUDGE
